Case 8:15-cv-00011-TPB-CPT Document 162-1 Filed 06/10/20 Page 1 of 2 PageID 1919




                             UNITED STATES DISTRICT COURT FOR
                              THE MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION

   OXEBRIDGE QUALITY RESOURCES                                      CASE 8:15-cv-00011
   INTERNATIONAL, LLC, and
   CHRISTOPHER PARIS, Individually

    Plaintiffs v.

   MARC SMITH,
   individually, and d/b/a
   CAYMAN BUSINESS
   SYSTEMS

   Defendants
                                          /


                       DECLARATION OF GLEN H. SHRAYER, ESQ.

            I, GLEN H. SHRAYER, am over eighteen years of age and of sound state and mind,
                declare the following facts under penalty of perjury.

         1. I represent Plaintiffs Oxebridge Quality Resources and Chris Paris.

         2. I am an attorney, licensed to practice law in Florida, Massachusetts, and New York.

         3. I have been licensed in Florida since 2008.

         4. My hourly charge is $350 an hour.

         5. This was an involved motion that involved many sites and instances of defamation on
            the part of the Defendant, who attempted to shield his identity over a course of
            several years. The Defendant even lied to the process server initially about his
            identity before eventually admitting to being Marc Smith.

         6. 18.5 hours were spent drafting the Motion for Contempt and Sanctions and Motion to
            Show Cause against Marc Smith, d/b/a Cayman Business Systems for Violation of
            Court Order Granting the Amended Preliminary Injunction and Joint Stipulation on
            Injunction.

         7. 4 Additional Hours were spent preparing the Reply to Smith’s Response. 4 hours of
            travel time to and from the hearing travelling between Tampa and my office in Fort
            Lauderdale, and 1 hour on hearing prep, and a half hour for the actual hearing.


                                                 1
Case 8:15-cv-00011-TPB-CPT Document 162-1 Filed 06/10/20 Page 2 of 2 PageID 1920




       8. Accordingly, it is requested that the Court award $9,800.00 in attorney’s fees for the
          28 hours spent on this matter.

       9. Additionally, plaintiff requests $228.50 for airfare to and from the hearing for the
          undersigned counsel and $247.50 for my client Christopher Paris.


       10. In total, Plaintiff requests $10,276.00 in attorney’s fees and costs and an additional
           $250,000.00 as a sanction award for the repeated violation of the injunction for acting
           with ill will and malice.


            This statement is true and is signed under the penalty of perjury on the 10th
            day of June 2020.


            /S/ Glen H. Shrayer

            Glen H. Shrayer, Esq.




                                                2
